Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to remark filed on 1/15/21.  The claims are not amended.  Claims 4-5,9,11-12 and 19 are pending.
Claim Rejections - 35 USC § 103
Claims 4-5,9,11-12 and 19  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abril et al ( 2007/0243307) in view of Perlman (2011/03005811) and Orthoefer ( 2010/0215824).
For claims 4-5,9,11-12 and 19, Abril discloses a method for forming food oil compositions to be used in food products.  The method comprises the step of blending a first oil having LC PUFA and a second oil that includes substantially no LC PUFA.  The blend comprises between about .08%-3% LC PUFA or between about .1% and about .5% LC PUFA.  This first embodiment is particularly useful for preparing skilled-fried food products.  The method includes placing the food item and an oil on to a skillet.  The second oil can be selected from borage oil, corn oil, coconut oil, canola oil, high oleic safflower oil etc…  The omega-3 LC PUFA  can be selected from docosahexaenoic acid.  All of the food oil composition embodiments can further include an antioxidant which can be Vitamin E.  The composition is stable to oxidation for a period of time when stored at room temperature.  The period of time can be at least about one month to 12 months.  ( see paragraphs 0014,0015,0019,0020,0039,0049,0050,0054,0059.)
Abril does not disclose adding canola oil comprising at least 68% oleicacid and not more than 4% linolenic acid ad in claim 9..
Perlman discloses  a method for stabilization of omega-3 fatty acids.  Perlman discloses the step of mixing the omega-3 fatty acids with an oxidative stabilizing oil to make a blend.  The oxidative stabilization oil comprises at least 60,65,70,75,80 or 85% oleic acid.  The oxidative stabilizing oil includes high oleic acid canola oil.  The oxidative stabilizing oil contains no more than 4,3,2 or 1% by weigh ALA.  
Orthoefer discloses shortening compositions having reduced trans-fatty acid.  Orthoefer discloses the use of high oleic canola oils are particularly advantageous in having zero trans fat, the lowest amount of saturated fat and high levels of heart-healthy monounsaturated fat.  The use of high oleic canola oil achieves unique, enhanced stability over the use of conventional oils.  ( see paragraph 0021)
Abril discloses the second oil can be any oil known in the art.  It would have been obvious to one skilled in the art to use the high oleic acid canola oil as taught in Perlmam as using alternative ingredient to perform the same function.  One skilled in the art would have been motivated to use the high oleic canola when desiring a healthier oil as Orthoefer teaches the high oleic canola oil has zero trans fat, lowest amount of saturated fat and high levels of heart-healthy monounsaturated fat.  The oil also provides enhanced stability.  The preamble recitation of “ increasing oxidative stability of canola cooking or frying oil” does not limit the claim because the body of the claim does not depend on the preamble for completeness.  The method comprises the step of mixing DHA with canola oil and Abril discloses such step.  Abril in view of the prior art discloses mixing DHA with high oleic canola oil; thus, whatever benefit obtained from such mixing, it is inherently such benefit will be present in the prior art because the same step is performed.  The blend in Abril is used as cooking oil or frying oil.  The amounts of DHA claimed fall within the ranges disclosed in Abril.
Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. 
In the response, applicant argues that the previously discussed reasons apply to the combination of Abril and Perlman regardless of which is cited as a primary reference.  Applicant argues the office action ignores the fact that Perlman teaches against attempts to extrapolate between stability In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the knowledge is clearly not gleaned only from applicant’s disclosure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 13, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793